Citation Nr: 0524331	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  00-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for status post 
cholecystectomy with surgical scar.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for scar of the left 
index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to February 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims.


FINDINGS OF FACT

1.  A status post cholecystectomy with surgical scar 
disability was initially demonstrated years after service, as 
has not been shown by competent evidence to be causally 
related to the veteran's active service.

2.  Lumbosacral strain was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.

3.  A left index finger scar was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A status post cholecystectomy with surgical scar 
disability was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).

2.  A lumbosacral strain disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  A left index finger scar was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable September 
1998 AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the June 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the record contains 
private medical reports, VA examination records, as well as a 
Marine Corps Reserves re-enlistment examination.  The Board 
notes that the record does not contain the veteran's service 
medical records.  Requests were made to the National 
Personnel Records Center (NPRC) as well as to the Marine 
Corps Commandant Headquarters for the veteran's service 
medical records, but no records were on file.  The veteran 
was asked to submit copies of any of these records that he 
had in his possession.  However, he did not have any to 
submit.  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Under current case law, "where service medical records are 
presumed destroyed,. . . the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.

Legal Analysis

1.  Status Post Cholecystectomy with Surgical Scar.

The veteran asserts that service connection is warranted for 
residuals of status post cholecystectomy with a surgical 
scar.  In this regard, in order to establish service 
connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury, and a 
nexus between the current injury, and an in-service injury.  
In terms of a current disability, VA and private treatment 
records reflect that in April 1996, the veteran underwent a 
cholecystectomy, after seeking treatment on numerous 
occasions between 1995 and April 1996 for what has been 
diagnosed as chronic cholecystitis and cholelithiasis.  
Further, treatment records from April 1996 to September 1999, 
and a March 1998 VA examination report, demonstrate that he 
continued to experience abdominal pain, bloating, cramping, 
and nausea after his surgical procedure.  The March 1998 VA 
examination also reflects the presence of a scar, from the 
veteran's cholecystectomy, which was not painful.  Therefore, 
in light of these findings, the Board finds that the clinical 
evidence of record establishes that the veteran has a current 
status post cholecystectomy disability.

However, the Board observes that the record does not reflect 
the occurrence of an in-service injury or disease.  Although, 
the veteran asserts that he was treated for a gallbladder 
disability on three occasions (February 1989, April 1990, and 
October 1990) while in service, there is unfortunately, no 
evidence of record that corroborates this contention.  The 
Board recognizes that the veteran's service medical records 
have been reported to be unavailable.  However, the veteran 
was provided the opportunity to submit alternate forms of 
evidence to show that he sought treatment for his gallbladder 
in service, but there is no corroborating documentation in 
the record to support his contention.  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  

Further, the record does not demonstrate, and the veteran 
does not contend, that his gallbladder disability was 
incurred while he was engaged in combat with the enemy, the 
relaxed burden regarding an in-service incurrence of any 
injury is not applicable, and the veteran's statements, 
alone, regarding the onset of his gallbladder disability are 
not sufficient.  

Thus, despite the veteran's assertions, the Board finds that 
the negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2004), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for status post cholecystectomy with 
surgical scar.

2.  Lumbosacral Strain

The veteran also asserts that service connection is warranted 
for a low back disability.  In terms of a current disability, 
a VA examiner, in March 1998, diagnosed the veteran with 
lumbosacral strain after an examination found that he had 
some tenderness to palpation over the mid and lower lumbar 
spine.

However, the Board observes that the record does not reflect 
the occurrence of an in-service injury.  Although, the 
veteran asserts that he was treated in-service for 
lumbosacral strain at the Naval hospital at Camp Pendleton in 
October 1989 and on numerous occasions thereafter, there is 
unfortunately, no evidence of record that corroborates this 
contention.  Again, the Board recognizes that the veteran's 
service medical records have been reported to be unavailable 
and that the veteran was provided the opportunity to submit 
alternate forms of evidence to show that he sought treatment 
for his lumbosacral strain in service.  However, to date, no 
corroborating documentation has been received to support his 
contention.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  

Again, as the record does not demonstrate and the veteran 
does not contend, that his lumbosacral strain disability was 
incurred while he was engaged in combat with the enemy, the 
relaxed burden regarding an in-service incurrence of any 
injury is not applicable, and the veteran's statements, 
alone, regarding the onset of his low back disability are not 
sufficient.  

Thus, despite the veteran's assertions, the Board finds that 
the negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2004), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for lumbosacral strain.

3.  Left Index Finger Scar

The veteran asserts that service connection is warranted for 
a left index finger scar.  As previously noted, in order to 
establish service connection on a direct basis, the record 
must establish the presence of a current disability.  In this 
case, the veteran states that in November 1990, while in 
service, he sustained a laceration to the metacarpophalangeal 
knuckle of his left index finger.  The Board notes that on VA 
examination in March 1998, physical examination revealed a 
healed scar over the left index finger metacarpophalangeal 
knuckle.  The examiner reported that although there appeared 
to have been an infection after the veteran's laceration was 
stitched, that he current had normal function of his left 
hand and that there was no pain over his knuckle.  However, 
the record does not contain any service medical records, or 
other objective competent evidence which demonstrates the 
laceration scar was incurred in service.  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  

Accordingly, despite the veteran's assertions, the Board 
finds that the negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2004), but does not 
find that the evidence is of such approximate balance as to 
warrant it's application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a left index finger scar.


ORDER

1.  Entitlement to service connection for status post 
cholecystectomy with surgical scar is denied.

2.  Entitlement to service connection for lumbosacral strain 
is denied.

3.  Entitlement to service connection for scar of the left 
index finger is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


